ON REHEARING George Rose Smith, J., on rehearing. Our original opinion did not discuss what the appellant asserts to be a prejudicial conflict in the court’s instructions. This contention is now renewed in a petition for rehearing, it being insisted that the present case is so contrary to four prior decisions that they have been tacitly overruled. The court gave the plaintiff’s requested Instruction No. 1, which'told the jury in substance that if the strawberries were received by the defendant in good condition and were delivered by it in damaged condition, there would arise a presumption of negligence which would shift to the defendant the burden of showing by a preponderance of the evidence that the damaged condition was not the result of negligence on its part. It is contended that this instruction was in conflict with the defendant’s Instruction No. 4, by which the jury were told that the plaintiff had the burden of proving the allegations of his complaint and that it did not devolve upon the defendant to disprove those allegations. That the instructions were in conflict is true, but the absence of reversible error lies in the fact that the plaintiff’s instruction was correct while the defendant’s was wrong. The case of St. Louis-San Francisco Ry. Co. v. Cole, 174 Ark. 10, 294 S. W. 357, is in every material respect identical with this case and settles every question now argued. There, as here, the plaintiff alleged and made proof of specific acts of negligence. There, as here, an interstate shipment of fruit was involved. There the court held that the plaintiff had filed his written claim for damages with the carrier within the six months allowed hy federal law. Here the plaintiff alleged and proved the making of a written claim within the time allowed (which is now nine months, 49 USCA, § 20 [11]), and, except for a formal denial in the answer, the defendant has not disputed this issue. In the Cole case, as here, the court gave the plaintiff’s instructions (numbered 2 and 3) to the effect that proof that the peaches were received hy the carrier in good condition and were delivered in damaged condition made a prima facie case, shifting to the defendant the burden of showing its freedom from negligence. It was held that since the plaintiff had complied with the federal requirement of a timely written claim the plaintiff’s instructions correctly declared the law. In the Cole case, as here, the court also gave defendant’s instructions (numbered 5 and 12) which placed upon the plaintiff the burden of proving certain allegations. In holding the conflict to he invited error the court said: “Having granted appellee’s prayers for instructions Nos. 2 and 3, to he sure the court should not have granted the appellant’s prayers for instructions Nos. 5 and 12, because the latter prayers were in conflict with the former and made the charge of the court on the burden of proof as to negligence inconsistent and contradictory ; however, appellant is not in an attitude to complain of the ruling of the court in granting its prayers for instructions Nos. 5 and 12. Appellee’s prayers for instructions Nos. 2 and 3 were correct, and appellant cannot claim that to be reversible error which it invited the court to make hy granting its prayers Nos. 5 and 12.” The four prior cases which the appellant thinks to have been overruled are so readily distinguishable that extended discussion is unnecessary. St. Louis-San Francisco Ry. Co. v. Burford, 180 Ark. 562, 22 S. W. 2d 378, embodies a mere generalization to the effect that the burden is on the shipper to prove negligence. Mo. Pac. R. Co. v. Fine, 183 Ark. 13, 34 S. W. 2d 755, disapproved an instruction declaring that the carrier is an insurer of perishable goods. There is an obvious difference between this statement of substantive law and the procedural rule by which certain proof shifts to the defendant the burden of going forward with the evidence, the latter being a form of res ipsa loquitur. A similar instruction was condemned in American Ry. Express Co. v. Cole, 183 Ark. 557, 37 S. W. 2d 699, where it was further held that the error was not cured by the giving of a correct charge on the matter of ordinary care. In the fourth case, Railway Express Agency v. H. Rouw Co., 184 Ark. 482, 42 S. W. 2d 761, an instruction was disapproved on the ground that it required the carrier to furnish proper facilities instead of merely to exercise ordinary care to do so. Thus there is no conflict between the present holding and the cases cited. Rehearing denied.